DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statements (IDS) filed on 01 June 2018, 26 February 2019, 16 July 2019, and 01 December 2020.  Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.
Specification
The use of the trademarks including CORNING, MATRIGEL, BIOSEED-S, CELLSPRAY, ORCEL, and many, many more has been noted in this application.  See, e.g., Specification at pages 41 and 43.  Trademarks should be capitalized wherever they appear and be accompanied by generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  M.P.E.P. § 608.01(v).  Applicant should review the entire application carefully and thoroughly to ensure that all trademarks contained therein are capitalized.
Election/Restriction
Applicant’s election without traverse of Group I, claims 16, 19, and 56 to 58, in the reply filed on 03 March 2021 is acknowledged.  In the response, Applicant also cancelled claims 24 to 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, and 56 to 58 rejected under 35 U.S.C. § 103 as being unpatentable over Ingber et al. (U.S. Pat. Appl. Pub. No. 2014/0038279), cited in the International Search Report (ISR) and the Written Opinion of the International Searching Authority (WOISA), both mailed on 17 March 2017, and in the IDSs filed on 01 June 2018 and 26 February 2019, in view of Cohen et al. (U.S. Pat. Appl. Pub. No. 2012/0195810), cited in the IDS filed on 01 June 2018.
Regarding claim 16, Ingber et al. teach a microfluidic device comprising a gel chamber with a gel matrix and an open top region; a fluidic chamber with a first interface region formed between the gel chamber and the fluidic chamber; a membrane disposed at the first et al. at Figure 5 and paragraphs [0011], [0017], [0070] to [0073], [0089], and [0102].  Ingber et al. do not teach a movable cover disposed on the gel chamber, the movable cover configured to provide access to the gel chamber.
Cohen et al. teach a microfluidic device with a movable cover.  Cohen et al. at paragraph [0007].  It would have been prima facie obvious to one of ordinary skill in the art to modify the microfluidic device of Ingber et al. to include a moveable cover as taught by Cohen et al. because “solid samples formed in uncovered microtiter plate wells are easier to access and transport than the solids formed in the micro-fluidic systems. Thus, there is a need for micro-fluidic systems that make it easier to access and transport products from the reaction chambers.”  Cohen et al. at paragraph [0006].
Regarding claim 19, the contents of the gel matrix depends on the intended use of the matrix.  However, the intended use of a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.  Moreover, Ingber et al. teach a wide variety of cells.  Ingber et al. at paragraphs [0012] to [0014], 
Regarding claims 56 to 58, the shape, orientation, location, and intended use of the cover and the gel chamber are either merely design choices that would have been prima facie obvious to one of ordinary skill in the art or do not patentably distinguish them from the prior art.  M.P.E.P. §§ 2114 and 2144.04.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the American Invents Act (AIA ) as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) to 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . 
The USPTO website (www.uspto.gov/patent/patents-forms) contains terminal disclaimer forms, which may be used.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online and an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Effective 01 January 1994, a registered attorney or agent of record may sign a terminal disclaimer and a terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).  Finally, a terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 16, 19, and 56 to 58 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 31 to 39 of co-pending Levner et al. (U.S. Pat. Appl. No. 17/160,617).
The claims in the co-pending Levner et al. application are directed to a microfluidic device comprising inter alia an open-top cavity, a gel matrix, and a membrane.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims in the co-pending Levner et al. application would render obvious the claims in the instant invention because all of the instantly claimed limitations are also claimed in the co-pending Levner et al. application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not, in fact, been patented.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799